
	
		I
		111th CONGRESS
		1st Session
		H. R. 2351
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Mr. Kanjorski (for
			 himself, Mr. Gutierrez,
			 Mr. Royce,
			 Mr. Scott of Georgia, and
			 Mr. LaTourette) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Credit Union Act to increase the
		  borrowing authority of the National Credit Union Administration, establish a
		  National Credit Union Share Insurance Fund restoration plan period, assess
		  insured credit unions for the costs associated with the corporate credit union
		  stabilization effort on an anticyclical basis, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Credit Union Share Insurance
			 Stabilization Act.
		2.NCUA borrowing
			 authority
			(a)NCUA borrowing
			 authoritySection 203(d)(1) of the Federal Credit Union Act (12
			 U.S.C. 1783(d)(1)) is amended to read as follows:
				
					(1)If, in the
				judgment of the Board, a loan to the insurance fund, or to the stabilization
				fund described in section 217, is required at any time for purposes of this
				title, the Secretary of the Treasury shall make the loan, but loans under this
				paragraph shall not exceed in the aggregate $6,000,000,000 outstanding at any
				one time. Except as otherwise provided in this subsection, section 217, and in
				subsection (e) of this section, each loan under this paragraph shall be made on
				such terms as may be fixed by agreement between the Board and the Secretary of
				the
				Treasury.
					.
			(b)Temporary
			 increases of borrowing authority for NCUASection 203(d) of the
			 Federal Credit Union Act (12 U.S.C. 1783(d)) is amended by adding at the end
			 the following:
				
					(4)Temporary
				increases authorized
						(A)Recommendations
				for increaseDuring the period beginning on the date of enactment
				of this paragraph and ending on December 31, 2010, if, upon the written
				recommendation of the Board (upon a vote of not less than two-thirds of the
				members of the Board) and the Board of Governors of the Federal Reserve System
				(upon a vote of not less than two-thirds of the members of such Board), the
				Secretary of the Treasury (in consultation with the President) determines that
				additional amounts above the $6,000,000,000 amount specified in paragraph (1)
				are necessary, such amount shall be increased to the amount so determined to be
				necessary, not to exceed $30,000,000,000.
						(B)Report
				requiredIf the borrowing authority of the Board is increased
				above $6,000,000,000 pursuant to subparagraph (A), the Board shall promptly
				submit a report to the Committee on Banking, Housing, and Urban Affairs of the
				Senate and the Committee on Financial Services of the House of Representatives
				describing the reasons and need for the additional borrowing authority and its
				intended
				uses.
						.
			3.Establishment of
			 a national credit union share insurance fund restoration plan
			 periodSection 202(c)(2) of
			 the Federal Credit Union Act (12 U.S.C. 1782(c)(2)) is amended by adding at the
			 end the following new subparagraph:
			
				(D)Fund restoration
				plans
					(i)In
				generalWhenever—
						(I)the Board projects
				that the equity ratio of the Fund will, within 6 months of such determination,
				fall below the minimum amount specified in subparagraph (C); or
						(II)the equity ratio
				of the Fund actually falls below the minimum amount specified in subparagraph
				(C) without any determination under subclause (I) having been made,
						the Board
				shall establish and implement a restoration plan within 90 days that meets the
				requirements of clause (ii) and such other conditions as the Board determines
				to be appropriate.(ii)Requirements of
				restoration planA restoration plan meets the requirements of
				this clause if the plan provides that the equity ratio of the Fund will meet or
				exceed the minimum amount specified in subparagraph (C) before the end of the
				8-year period beginning upon the implementation of the plan (or such longer
				period as the Board may determine to be necessary due to extraordinary
				circumstances).
					(iii)TransparencyNot
				more than 30 days after the Board establishes and implements a restoration plan
				under clause (i), the Board shall publish in the Federal Register a detailed
				analysis of the factors considered and the basis for the actions taken with
				regard to the
				plan.
					.
		4.Temporary
			 corporate credit union stabilization fund
			(a)Establishment of
			 temporary corporate credit union stabilization fundTitle II of
			 the Federal Credit Union Act (12 U.S.C. 1781 et seq.) is amended by adding at
			 the end the following new section:
				
					217.Temporary
				corporate credit union stabilization fund
						(a)Establishment of
				stabilization fundThere is
				hereby created in the Treasury of the United States a fund to be known as the
				Temporary Corporate Credit Union Stabilization Fund (and
				referred to hereafter in this section as the Stabilization Fund)
				to be administered by the Board as prescribed by section 209.
						(b)Expenditures
				from stabilization fundMoney in the Stabilization Fund shall be
				available upon requisition by the Board, without fiscal year limitation, for
				making payments for the purposes described in section 203(a), subject to the
				following additional limitations:
							(1)All payments other
				than administrative payments shall be connected to the conservatorship,
				liquidation, or threatened conservatorship or liquidation of a corporate credit
				union.
							(2)Prior to
				authorizing each payment, the Board shall—
								(A)certify that,
				absent the existence of the Stabilization Fund, the Board would have made the
				identical payment out of the National Credit Union Share Insurance Fund;
				and
								(B)report each such
				certification to the Committee on Banking, Housing, and Urban Affairs of the
				Senate and the Committee on Financial Services of the House of
				Representatives.
								(c)Authority To
				borrow
							(1)In
				generalThe Stabilization Fund is authorized to borrow from the
				Secretary of the Treasury from time-to-time as deemed necessary by the Board.
				The maximum outstanding amount of all borrowings from the Treasury by the
				Stabilization Fund and the National Credit Union Share Insurance Fund,
				combined, is limited to the amount provided for in section 203(d)(1), including
				any authorized increases in that amount.
							(2)Repayment of
				advances
								(A)In
				generalThe advances made under this section shall be repaid by
				the Stabilization Fund, and interest on such advances shall be paid, to the
				General Fund of the Treasury.
								(B)Variable rate of
				interestThe Secretary of the Treasury shall make the first rate
				determination at the time of the first advance under this section and shall
				reset the rate again for all advances on each anniversary of the first advance.
				The interest rate shall be equal to the average market yield on outstanding
				marketable obligations of the United States with remaining periods to maturity
				equal to 12 months.
								(3)Repayment
				scheduleThe Stabilization Fund shall repay the advances on a
				first-in, first-out basis, with interest on the amount repaid, at times and
				dates determined by the Board at its discretion. All advances shall be repaid
				not later than the date of the seventh anniversary of the first advance to the
				Stabilization Fund, unless the Board extends this final repayment date. The
				Board shall obtain the concurrence of the Secretary of the Treasury on any
				proposed extension, including the terms and conditions of the extended
				repayment.
							(d)Assessment To
				repay advancesAt least 90 days prior to each repayment described
				in subsection (c)(3), the Board shall set the amount of the upcoming repayment
				and determine if the Stabilization Fund will have sufficient funds to make the
				repayment. If the Stabilization Fund might not have sufficient funds to make
				the repayment, the Board shall assess each federally insured credit union a
				special premium due and payable within 60 days in an aggregate amount
				calculated to ensure the Stabilization Fund is able to make the repayment. The
				premium charge for each credit union shall be stated as a percentage of its
				insured shares as represented on the credit union’s previous call report. The
				percentage shall be identical for each credit union. Any credit union that
				fails to make timely payment of the special premium is subject to the
				procedures and penalties described under subsections (d), (e), and (f) of
				section 202.
						(e)Distributions
				from insurance fundAt the end of any calendar year in which the
				Stabilization Fund has an outstanding advance from the Treasury, the Insurance
				Fund is prohibited from making the distribution to insured credit unions
				described in section 202(c)(3). In lieu of the distribution described in that
				section, the Insurance Fund shall make a distribution to the Stabilization Fund
				of the maximum amount possible that does not reduce the Insurance Fund’s equity
				ratio below the normal operating level and does not reduce the Insurance Fund’s
				available assets ratio below 1.0 percent.
						(f)Investment of
				stabilization fund assetsThe Board may request the Secretary of
				the Treasury to invest such portion of the Stabilization Fund as is not, in the
				Board’s judgment, required to meet the current needs of the Stabilization Fund.
				Such investments shall be made by the Secretary of the Treasury in public debt
				securities, with maturities suitable to the needs of the Stabilization Fund, as
				determined by the Board, and bearing interest at a rate determined by the
				Secretary of the Treasury, taking into consideration current market yields on
				outstanding marketable obligations of the United States of comparable
				maturity.
						(g)ReportsThe
				Board shall submit an annual report to Congress on the financial condition and
				the results of the operation of the Stabilization Fund. The report is due to
				Congress within 30 days after each anniversary of the first advance made under
				subsection (c)(1). Because the Stabilization Fund will use advances from the
				Treasury to meet corporate stabilization costs with full repayment of
				borrowings to Treasury at the Board’s discretion not due until 7 years from the
				initial advance, to the extent operating expenses of the Stabilization Fund
				exceed income, the financial condition of the Stabilization Fund may reflect a
				deficit. With planned and required future repayments, the Board shall resolve
				all deficits prior to termination of the Stabilization Fund.
						(h)Closing of the
				stabilization fundWithin 90 days following the seventh
				anniversary of the initial Stabilization Fund advance, or earlier at the
				Board's discretion, the Board shall distribute any funds, property, or other
				assets remaining in the Stabilization Fund to the Insurance Fund and shall
				close the Stabilization Fund. If the Board extends the final repayment date as
				permitted under subsection (c)(3), the mandatory date for closing the
				Stabilization Fund shall be extended by the same number of
				days.
						.
			(b)Conforming
			 amendmentSection 202(c)(3)(A) of the Federal Credit Union Act
			 (12 U.S.C. 1782(c)(3)(A)) is amended by inserting , subject to the
			 requirements of section 217(e), after The Board
			 shall.
			
